      Case 4:82-cv-00866-DPM Document 5652 Filed 07/02/20 Page 1 of 4




           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                     CENTRAL DIVISION


LITTLE ROCK SCHOOL DISTRICT, et al.                        PLAINTIFFS

                          No. 4:82-cv-866-DPM

PULASKI COUNTY SPECIAL SCHOOL
DISTRICT, JACKSONVILLF/NORTH
PULASKI SCHOOL DISTRICT, et al.                           DEFENDANTS

EMILY McCLENDON, TAMARA EACKLES,
VALERIE STALLINGS, TIFFANY ELLIS,
and LINDA MORGAN                                        INTERVEN ORS


                                 ORDER
     Dr. Janice Hargrove Warren moves to intervene.            She is the
Assistant Superintendent for Equity and Pupil Services at the Pulaski
County Special School District. She's concerned that, especially on the
facilities issues involving Mills High School and Robinson Middle
School, she and other administrators may be blamed unfairly during
the upcoming bench trial for PCSSD' s alleged noncompliance with
Plan 2000. She worries, too, that this Court's findings after the trial, or
some provision of a potential consent decree if the parties make an
eleventh-hour deal, could adversely affect her pending lawsuit against
PCSSD.      In that case, she alleges that she wasn't hired as
superintendent because of her race and sex.             She also alleges
      Case 4:82-cv-00866-DPM Document 5652 Filed 07/02/20 Page 2 of 4




retaliation for having sounded the alarm about, and moving to fix, the
Mills/Robinson situation when she was interim superintendent.
Warren v. McNulty, E.D. Ark. No. 4:19-cv-655-BSM. PCSSD opposes
intervention. So do the McClendon Intervenors, the class of black
parents and children.
     Federal Rule of Civil Procedure 24 controls. And the Court must
construe the Rule liberally, resolving doubts in favor of the proposed
intervenor.        Swinton v. SquareTrade, Inc., 960 F.3d 1001, 1004
(8th Cir. 2020).    In Rule 24's word, a request to intervene must be
"timely" in the circumstances. Precedent specifies some particularly
important considerations.      ACLU of Minnesota v. Tarek ibn Ziyad
Academy, 643 F.3d 1088, 1094 (8th Cir. 2011);         Mille Lacs Band of
Chippewa Indians v. State of Minnesota, 989 F.2d 994, 998 (8th Cir. 1993).
     First, the trial begins in two weeks, on July 14th. Dr. Warren has
been employed by PCSSD for about eight years, and directly involved
in desegregation-related efforts for the last seven. Doc. 5606-1 at 4-5.
This Court gave notice in the fall of 2018 that unitary-status issues
would be tried in the summer of 2020, Doc. 5442, and filed a
particularized Final Scheduling Order last summer.            Dr. Warren
moved to intervene six weeks ago. Her motion came in mid-May, the
week after an extended status conference, Doc. 5597, as discovery was
ending and the parties were turning to their pretrial filings.          The
current round of litigation on the PCSSD unitary-status issues had

                                   -2-
        Case 4:82-cv-00866-DPM Document 5652 Filed 07/02/20 Page 3 of 4



thus progressed quite far when Dr. Warren made her request. ACLU
of Minnesota, 643 F.3d at 1094-95.
        Second, Dr. Warren is, and has been, well informed about this
case and the current disputes. She was interim superintendent in the
fall of 2017 when the Mills/Robinson issues surfaced. The Court's
July 2019 Scheduling Order was clear that PCSSD facilities issues
would be tried this summer. Doc. 5503 at 1. Dr. Warren is familiar
with Ms. Powell's reports on the Mills/Robinson issues and PCSSD
facilities in general, plus the District's required bi-monthly reports on
facilities. In sum, Dr. Warren has had much information about the
fighting issues for more than a year. ACLU of Minnesota, 643 F.3d at
1094.
        Third, Dr. Warren's reason for waiting to seek intervention. She
is correct that some questions at her late-April deposition suggested
that she may be partly responsible for any PCSSD failings on Mills
and Robinson. Some papers produced in discovery from two Board
members blame her. In the briefing, however, PCSSD is clear that it
does not intend to blame Dr. Warren; and the McClendon Intervenors
disclaim any intention of attacking her efforts. More importantly, Dr.
Warren knew when she filed her lawsuit almost nine months ago that,
by definition at that point, she was not entirely at one with PCSSD.
The Court understands Dr. Warren's reasoning for when the motion
was filed but is not persuaded by it. Mille Lacs, 989 F.2d at 999.

                                     -3-
     Case 4:82-cv-00866-DPM Document 5652 Filed 07/02/20 Page 4 of 4




     Last, adding a third side right before trial to an already
complicated two-sided dispute would prejudice PCSSD and the
McClendon Intervenors. They've been working hard to meet each
other's evidence and arguments.         Several motions in limine, for
example, are pending. It would be hard on the parties to recalibrate
now. Plus, intervention would necessarily delay the Court's rulings
on those motions so Dr. Warren could weigh in. But the case needs
rulings sooner rather than later.     The Court has also pressed the
parties to focus their proof, aiming for a two-week trial on the PCSSD
issues, with a third week available as insurance.       Adding a party
would mean subtracting from the trial time available to the
McClendon Intervenors and PCSSD.
     Having considered the situation as a whole, the Court concludes
that Dr. Warren's request to participate in the trial is not timely. Her
motion to intervene, Doc. 5600, is denied.
     So Ordered.

                                                  /I
                                 D .P. Marshall Jr.
                                 United States District Judge




                                  -4-
